Mr. Justice Campbell
delivered the opinion of the court.
Action for damages for personal injuries suffered on- account of defendant’s negligence. The case, both as to its facts and the law applicable thereto, is similar to Poorman Silver Mines of Colorado, Ltd., v. Devling, ante, p. 37. The injuries were received at the same time and in the same accident. Our decision there controls here, and for the reasons there given the judgment rendered for the plaintiff must be reversed, and the cause remanded.

Reversed.

Chief Justice Gabbert and Mr. Justice Steele concur.